UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1933


REGINALD EVANS,

                    Plaintiff - Appellant,

             v.

PRINCE GEORGE’S COMMUNITY TELEVISION, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-03529-PX)


Submitted: January 4, 2022                                        Decided: January 10, 2022


Before MOTZ, AGEE, and RUSHING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. Matthew Thomas Angotti, Patrick Daniel Hanlon,
ANDERSON, COE & KING, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Evans seeks to appeal the dismissal of his complaint. Parties in a civil

action in which the United States is not a party have thirty days following a final order in

which to file a notice of appeal. Fed. R. App. P. 4(a)(1)(A). A district court may extend

the time to appeal upon a motion filed within thirty days after expiration of the prescribed

time which shows excusable neglect or good cause. Fed. R. App. P. 4(a)(5). In civil cases,

these time periods are mandatory and jurisdictional. Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978); see also Bowles v. Russell, 551 U.S. 205, 214

(2007) (“Today we make clear that the timely filing of a notice of appeal in a civil case is

a jurisdictional requirement.”).

       The district court entered judgment on July 22, 2021. The notice of appeal was filed

on August 24, one day after the appeal period expired but within the excusable neglect

period. In addition, in his notice of appeal, Evans requested an extension of time based

upon his inability to electronically file his notice. Accordingly, we construe Evans’ notice

of appeal to be a motion for an extension of time under Rule 4(a)(5) and remand the case

to the district court for the court to determine whether Evans has shown excusable neglect

or good cause warranting an extension of the appeal period. The record, as supplemented,

will then be returned to this court for further consideration.

                                                                              REMANDED




                                              2